DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both dashed line and air stream.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “65” has been used to designate both uppermost layer and porous material.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because line 2 recites a phrase "may be" which refers to a possibility and is not a concise statement.  Also, under the abstract, "Figure 5" should be deleted.
Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: 
All the section headings are not in upper case.  
Paragraph [0236], line 5 describes, "the apparatus 12", but Paragraph [0237], line 1 describes, "The device 12".  The applicant should use the same terminology with the same reference number consistently throughout the entire specification for clear understanding.  The examiner advises the applicant to check the whole specification and make the terminology for the reference number 12 consistent.  
Paragraph [0249], line 1, the examiner suggests the applicant to change "housing 32" to -- a housing 32 --.
Paragraph [0267], line 6, the examiner suggests the applicant to change "fluid transfer article 34" to -- fluid-transfer article 34 --.  
Paragraph [0267], line 9, the examiner suggests the applicant to change "fluid-transfer article" to -- fluid-transfer article 34 --.  
Paragraph [0271], lines 7-9 describe that "An outlet fluid communication pathway" is denoted by reference number 48.  However, Paragraph [0273], line 7 describes, "a fluid communication pathway 48
The reference number "14" is described as "aerosol carrier" in Paragraph [0236], line 3; "aerosol carrier cartridge" in Paragraph [0247], lines 3-4; or "carrier" in Paragraph [0283], line 3.  
Paragraph [0283], line 3, the examiner suggests the applicant to change "the aerosol precursor-containing fluid-transfer article 34" to simply -- the fluid-transfer article 34 --.
In Paragraph [0283], the examiner suggests the applicant to change all the words "the carrier 14" to -- the aerosol carrier 14 --.
Paragraphs [0286], lines 6, 9, and 10, the examiner suggests the applicant to change "wall 54" to -- peripheral wall 54 --.
For the reference number "55", the examiner suggests the applicant to use the terminology either -- planar heating surface -- or simply -- heating surface -- consistently throughout the entire specification. 
Paragraph [0309], line 6, the examiner suggests the applicant to change "the second end 34b" to -- the second region 34b --.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
AEROSOL DELIVERY SYSTEM WITH AN ACTIVATION SURFACE.

Claim Objections
Claims 2-3, 11, 14-15, 17-20, 22-26, 28-39, and 41-42 are objected to because of the following informalities:  
Claims 2-3, 11, 14-15, and 17-18, the examiner suggests the applicant to change "A fluid-transfer article" in line 1 to -- The fluid-transfer article -- because claim 1, line 1 already recited, "A fluid-transfer article".  
Claim 19, line 5, "a fluid-transfer article" should be -- the fluid-transfer article -- because claim 1, line 1 already recited, "A fluid-transfer article --.  
Claim 20, line 2, "a carrier" should be -- the carrier -- because claim 19, line 1 already recited, "A carrier".  
Claims 22-26, and 28-39, the examiner suggests the applicant to change "A fluid-transfer article" in line 1 to -- The fluid-transfer article -- because claim 21, line 1 already recited, "A fluid-transfer article".
Claim 25, line 3, the examiner suggests the applicant to change the pronoun "it" with a proper noun for clear understanding.  
Claim 28, line 2, the examiner suggests the applicant to change "the article" to -- the fluid-transfer article -- for consistency of the terminology.  
Claim 41, line 1, the examiner suggests the applicant to change "A carrier" to -- The
Claim 42, line 2, the examiner suggests the applicant to change "a carrier" to -- the carrier -- because claim 40, line 1 already recited, "A carrier".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 18-20, 39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is not clear to which claim, claim 1 or claim 2, that claim 3 is depended on since claim 3 is amended to delete preceding claim number where claim 3 is depended on. 
Claim 18, line 4 recites, "a heater", but claim 1, line 4 also recites, "a heater".  Therefore, it is not clear whether these two heaters of claims 1 and 18 are the same heater or two different heaters.  
Claim 18 recites the limitation "said first end and said second end
Claim 19, line 2 recites, "an aerosol-generating apparatus", but claim 1, line 4 also recites, "an aerosol-generation apparatus".  Therefore, it is not clear whether these two apparatuses of claims 1 and 19 are the same apparatus or two different apparatuses.
Claim 20, line 1 recites, "an aerosol-generation apparatus", but claim 19, line 2 already recites, "an aerosol-generating apparatus".  However, because claims 1 and 20 recite, "an aerosol-generation apparatus", while claim 19 recites, "an aerosol-generating apparatus", it is not clear whether these apparatuses are the same apparatus or different apparatuses.  If all three apparatuses of claims 1, 19, and 20 are the same apparatus, the examiner suggests the applicant to change "an aerosol-generating apparatus" of claim 19 to -- the aerosol-generation apparatus -- and "an aerosol-generation apparatus" of claim 20 to -- the aerosol-generation apparatus --.  
Claim 20. Lines 1-2 recite, "an aerosol-generation apparatus having a heater".  However, claim 1, line 4 recites, "a heater of an aerosol-generation apparatus".   Therefore, it is not clear whether the elements recited in claims 1 and 20 are the same elements or different elements.  If claims 1 and 20 recite the same elements, the examiner suggests the applicant to change "an aerosol-generation apparatus having a heater" of claim 20 to -- the aerosol-generation apparatus having the heater --. 
Claim 39, line 4 recites, "a heater".  Since claim 21, line 4 also recites, "a heater", it is not clear whether these two heaters of claims 21 and 39 are the same heater or two different heaters.  
Claim 39 recites the limitation "said first end and said second end
Claim 42, lines 1-2 also recites, "an aerosol-generation apparatus having a heater", which has the same problem as claim 20, lines 1-2 stated above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brammer et al (US Patent Application Publication No. 2015/0114409 A1).
Regarding claim 1, Brammer discloses a fluid-transfer article 1204 comprising: a first region 1222 for holding an aerosol precursor and for transferring said aerosol precursor 1246 to an activation surface 1239 of a second region 1222A of said article, said activation surface 1239 being disposed at an end (see Fig. 5) of said article configured for thermal interaction with a heater 1240 of an aerosol-generation apparatus 1220; wherein at least said second region 122A is formed from a polymeric wicking material (see Paragraph [0093], lines 6-12).

Regarding claim 19 and 20, Brammer discloses (claim 20) an aerosol-delivery system 1200 comprising: an aerosol-generation apparatus 1220 having the heater 1240; and (claim 19) a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 21-24, 28-38, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brammer et al (US Patent Application Publication No. 2015/0114409 A1).
Regarding claims 2 and 3, claim 2 recites that said first and second regions are both formed from said polymeric wicking material and claim 3 recites group of various polymeric wicking materials.

On the other hand, the material like a polymeric wicking material and Polyethylene Terephthalate (PET) are already known.  Therefore, using the same material to form said first and second regions only deals a use of preferred material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 21, Brammer discloses a fluid-transfer article comprising: a first region 1222 for holding an aerosol precursor 1246 and for transferring said aerosol precursor 1246 to an activation surface 1239 of a second region 1222A of said article, said activation surface 1239 being disposed at an end (see Fig. 5) of said article configured forthermal interaction with a heater 1240 of an aerosol-generation apparatus 1220; and a liquid-impermeable peripheral wall 1228 surrounding at least a portion of said first region; wherein said first region 1222 comprises a storage substrate 1222 in which said aerosol precursor 1246 is held; (claim 22) wherein said storage substrate 1222 being porous 1265, and said peripheral wall 1228 is non-porous; (claims 23) wherein said peripheral wall 1228 being defined by a skin; (claim 24) wherein said peripheral wall 1228 substantially completely circumscribes said storage substrate 1222 (see Figs. 2 and 3); and (claim 28) wherein the article 1222 being provided in the form of a unitary monolithic element formed of said material (see Fig. 2) , wherein said peripheral wall 1228 defines an outer surface of the fluid-transfer article 1222 across substantially the entire extent of said monolithic element, except said activation surface 1239.
Regarding claims 40-42, Brammer also discloses (claim 42) an aerosol-delivery system 1200 comprising: the aerosol-generation apparatus 1220 having the heater 1240; and (claim 40) a carrier 1204 for an aerosol precursor 1246 comprising (claim 40) a fluid-transfer article 1220 of claim 21; (claim 41) wherein the carrier 1204 being provided in the form of a consumable for the aerosol-delivery system 1200, wherein said storage substrate 1222 contains a liquid aerosol precursor 1246.
However, Brammer does not disclose (claims 21 and 23) said peripheral wall 1228 and said storage substrate 1222 being formed integrally from the same material as a one-piece unit, a unitary monolithic element.  Instead, the peripheral wall 1228 and the storage substrate 1222 are formed separately as two pieces.  
On the other hand, whether the peripheral wall 1228 and the storage substrate 1222 are formed integrally from the same material as a one-piece unit or two separate pieces with two different materials, the functions the peripheral wall 1228 and the storage substrate 1222 do not change.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the peripheral wall and the storage substrate taught by Brammer such that they are formed from the same material as a one-piece unit as taught by the instant invention because it only deals with the use of preferred material forming in one piece an article, which has formerly been formed in two pieces, which do not affect the functions of the peripheral wall and the storage substrate.  
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It has been held that forming in one piece an article, which has Howard v. Detroit Stove Works, 150 U. S. 164 (1893).

Regarding claims 29-38, these claims recite various materials used for the peripheral wall and the storage substrate.  
While Brammer discloses one end 1239 of the storage substrate 1222 being formed from Polyethylene Terephthalate (PET), but Brammer does not disclose other types of material.  
On the other hand, using one of the materials recited in claims 29-38 for forming for the peripheral wall and the storage substrate only deal with the use of a preferred materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brammer et al (US Patent Application Publication No. 2015/0114409 A1) in view of Geddes et al (US 5,766,709).
Brammer discloses at least said storage substrate 1222 being formed from porous material, but Brammer does not disclose an outermost surface being treated to render it liquid impermeable and thereby define said peripheral wall 1228; (claim 26) wherein said outermost surface 1228 of the fluid-transfer article being treated by a process selected from the group comprising: heat-treatment, and chemical treatment.
On the other hand, Geddes discloses a heat-insulated cup 10 comprising a base layer 18 having a side wall 12 and a bottom wall 14, wherein the inner surfaces of both the side wall 12 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the storage substrate taught by Brammer such that it would have an outermost surface being treated with a liquid impermeable film as taught by Geddes in order to contain the liquid within the storage substrate.  

Allowable Subject Matter
Claims 11, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831